DETAILED ACTION
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 02/12/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claim 1, Donnelly et al. (U.S. 20180040163) disclose a virtual reality gaming service running on the virtual reality system 237 platform can construct VR content 238 with a scenario and narrative arc compatible with the player's motion and surroundings. For instance if other riders are seated next to the player wearing a VR headset, the gaming service can provide a virtual scenario that shows virtual surfaces or obstacles at the boundaries of the space assigned to the player so that the player does not accidentally hit other riders; Richter et al. (U.S. 20220060802) disclose the media content data includes event markers representing a plurality of events of a story arc.  The event marker criteria include a criterion that is met when an object is present in an image of the video content data (e.g., a building, a skyline, or a planet); Park et al. (U.S. 20220028426) disclose the story template 340 may guide a user through the collection of videos according to a particular storytelling framework having story elements which can create an effective story arc;  Ananthan et al. (U.S. 20190095392) disclose the storyteller may access the results after clicking “Know Your Audience”. The “Know Your Audience” feature may allow the storyteller to receive contextual information (e.g., location) related to the one or more listeners; and Post, JR. et al. (U.S. 20200296317) disclose if the video is a movie, the chapters may correspond to shorter narrative arcs within the movie and/or suggest a recommended location for a viewer to pause while watching the video.  However, none of the prior art, taken in combination or alone, disclose to receive a story selection data from a user device; obtain a story template corresponding to the story selection data, the story template including a plurality of story arcs each associated with at least one LBC 15effect; identify a location of the user device within the real-world story venue; determine, using the location of the user device, one of the plurality of story arcs as an active story arc of the story template; identify an LBC interaction zone within the real-world story venue for the 20at least one LBC effect associated with the active story arc; designate, based on respective proximities to the LBC interaction zone, one of the plurality of LBC servers and one of the plurality of LBC effects databases for supporting the active story arc; and 36 20-DIS-017-PR-US-UTLAttorney Docket No.: 0260686 distribute one or more of the at least one LBC effect associated with the active story arc to the designated one of the plurality of LBC effects databases; wherein the designated one of the plurality of LBC servers is configured to enable instantiation of the one or more of the at least one LBC effect associated with the active story arc 5at the LBC interaction zone.
For claim 11, the claim has features similar to claim 1.  Therefore, the claims are also allowed for the same reasons as above.
For claims 2-10 and 12-20, the claims are dependent on claims 1 and 11 respectively.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  05/06/2022